NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                 ________________

                                         No. 17-3548
                                      ________________

                              UNITED STATES OF AMERICA

                                                v.

                                     RICHARD JOSEPH
                                      a/k/a Richard Beltre
                                     a/k/a Joseph Richards
                                      a/k/a Aaron Joseph,
                                                     Appellant
                                      ________________

                       On Appeal from the United States District Court
                                for the District of New Jersey
                          (District Court No. 2-14-cr-00306-001)
                          District Judge: Hon. Susan D. Wigenton

                     Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     March 14, 2019

                  Before: McKEE, ROTH and FUENTES, Circuit Judges

                               (Opinion Filed: August 19, 2019)
                                        ___________

                                           OPINION
                                          ___________





 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute
binding precedent.
McKEE, Circuit Judge.

       Richard Joseph appeals the District Court’s revocation of supervised release and

the sentence that the court imposed based upon his violations of the terms of his release.

For the following reasons, we will affirm the judgment of sentence.

                                             I.1

       Counsel has filed a brief pursuant to Anders v. California,2 and accompanying

Motion to Withdraw. In that brief, counsel represents that, “after a conscientious

examination of the record,” he informed Joseph “that there are no non-frivolous issues for

appeal.”3 When counsel files an Anders brief, we must determine “(1) whether

counsel[’s] [brief] adequately fulfill[s] [Third Circuit Local Appellate Rule 109.2(a)’s]

requirements; and (2) whether an independent review of the record presents any

nonfrivolous issues.”4 Counsel’s brief must first “satisfy the court that counsel has

thoroughly examined the record in search of appealable issues,” and second, must

“explain why the issues are frivolous.”5 On review, “[t]his Court’s role is then to decide

whether the case is wholly frivolous. If so, the Court can grant counsel’s motion to

withdraw and dismiss the appeal under federal law….”6



1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction
pursuant to 28 U.S.C. § 1291.
2
  See Anders v. California, 386 U.S. 738 (1967).
3
  Appellant’s Br. at 10.
4
  United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).
5
  Id.
6
  Id. at 299
                                             2
       Counsel’s brief satisfies Rule 109.2(a). Counsel represents that he reviewed the

record for non-frivolous issues for appeal and identified a potentially appealable issue—

whether Joseph not being provided with a preliminary hearing before the final revocation

of supervised release hearing warrants reversal. Counsel determined that the issue would

be frivolous in the absence of demonstrable prejudice and there is no such prejudice on

this record. The Brief adequately discusses our precedent and any relevant cases from the

Supreme Court, and it applies the law to the facts of this case.

       Our examination of the record confirms that there are no non-frivolous issues for

appeal and we will therefore confirm the judgment of the District Court. We will also

grant counsel’s Motion to Withdraw.




                                              3